DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 95,369,28  is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Consent of Assignee
This application is objected under 37 CFR 1.172(a) because the Consent of Assignee filed on 01/03/2019 is not signed by:  a person authorized to act on behalf of the assignee by:  i) a person having apparent authority in the organization (e.g. president, vice president, CEO), ii) a person who establishes the/she is authorized to act on behalf of the assignee, or iii) attorney of record (must be given a power of attorney). See MPEP § 1410.02.
Specification
The specification filed on 01/03/2019 is objected because it failed to list this reissue 15/238,819, as been a continuation of application 14/921,526 filed on 23 Oct. 2015, now patent now US 9,536,928. Also, it fails to mention that the patent application 14/108,453 is now patent 9,190,461.
Claim Rejections - 35 USC § 251
Claims 18-20 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  See North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claim subject matter that the applicant previously surrendered during the prosecution of the application for the patent. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim 
In the instant case, newly added independent claim 18 is broader than the original patent claim 1.  The original independent patent claim 1 was  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by US 2012/0327331 A1 (“YIM”) in view of US 2008/0017866 A1 (“Sato”) and its dependent claim 14 was rejected in further in view of US 2014/0111273 Al ("Fou"). An amendment to the claims was filed on 06/27/2016 to overcome the rejection of the claims.  This amendment incorporates the limitations recited in original dependent claim 14.
 The broadening aspects of the amended claims relate to the limitation of “wherein a distance between the first wiring line and the second wiring line varies according to the color of light emitted from the organic layer”.  This limitation appears to be within the amendments made to overcome the rejection of the patent claim 1 and its dependent claims, in the original prosecution.  Moreover, PO clearly argued that this limitation overcame the art of record (see remarks field on 06/27/2016; pages 7-8). Accordingly, it seems that the broadening aspects of the amended claims constitute recapture (see paragraphs 5-7 below). 
The recapture rule prevents a patentee from regaining through reissue the subject matter that he surrendered in an effort to obtain allowance of the original claims.  In re Clement, 45 USPQ2d 1161 (Fed. Cir. 1997).  Reissue claims that are broader than the original patent claims in a manner directly pertinent to the subject matter surrendered during prosecution are impermissible.
Three Step Test for Recapture per MPEP 1412.02
Step 1: Whether the reissue claims are broader in scope than the original patent claims.
The newly added claims 18-20 are broader than the reissue patent claim 1 by excluding the limitation of “wherein a distance between the first wiring line and the second wiring line varies according to the color of light emitted from the organic layer” (see US 9,536,928, claim 1/ll. 17-19) - (see claim 1 in the amendment filed on 06/27/16 in US14/921,526).

Step 2: Whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.
From the prosecution record of the original application (14/921,526), the examiner rejected claim 1 under pre-AIA  35 U.S.C. 103(a) as being unpatentable by US 2012/0327331 A1 (“YIM”) in view of US 2008/0017866 A1 (“Sato”) and dependent claim 14 was rejected in further in view of US 2014/0111273 Al ("Fou"). See Non-Final Rejection mailed on 04/06/2016.

In response to the rejection, the applicant amended independent claim 1 (which are now patent claim 1) by reciting the limitation, “wherein the wiring lines comprise: a first wiring line placed on a side of one of the plurality of rows of the bottom electrodes: and a second wiring line placed on the other side of the row, wherein a distance between the first wiring line and the second wiring line varies according to the color of light emitted from the organic layer.” and arguing about the patentability of this limitation over the prior art of record.  See claim 1, and pages 7-8 and of the amendment filed on 06/27/2016.

After the amendment, the examiner allowed claim 1 and its dependent Claims 2-13 and 15.  See Notice of Allowance mailed on 08/25/2016. 

Thus, the limitation in patent claim1 of “wherein the wiring lines comprise: a first wiring line placed on a side of one of the plurality of rows of the bottom electrodes: and a second wiring line placed on the other side of the row, wherein a distance between the first wiring line and the second wiring line varies according to the color of light emitted from the organic layer.” was surrendered in the original application to obtain the original patent.  Some aspect of this limitation, however, is now deleted from the newly presented independent claim 18.

Step 3: Whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
The recapture rule cannot be avoided since new added claims 18-20 were not materially narrower in other aspects of the claimed invention (see MPEP 1412.I.C).

Therefore, new added claim 18 its dependent claims 819-20 violate the recapture rule because new added claims 18-20 do not contain the subject matter that applicant argued for patentability during the original prosecution.  See MPEP 1412.02. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Kimura et al (US 8,115,788).
Regarding claim 1,  Kimura (e.g. figs. 51 & 57B; col. 6/. 37-col. 7/l. 8; col. 40/ll. 7-23) teaches an organic light-emitting display device, comprising: 
a substrate 5710; an insulating layer disposed on the substrate (e.g. interlayer insulating film; fig. 61A; 6112); 
a plurality of bottom electrodes 5713 arranged on the insulating layer in a matrix pattern defining a plurality of intersecting rows and columns; 
an organic layer 5716 disposed on each of the bottom electrodes; 
a top electrode 5717  disposed on the organic layer; 
and a plurality of wiring lines adjacent to the first bottom electrode, the wiring lines being formed on the insulating layer placed between the rows of the bottom electrodes (e.g. fig. 51), wherein the wiring lines comprises: 
a first wiring line placed on a side of one of the plurality of rows of the bottom electrodes;
 and a second wiring line placed on the other side of the row, wherein a distance between the first wiring line and the second wiring line varies according to the color of light emitted from the organic layer. 

    PNG
    media_image1.png
    260
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    597
    975
    media_image2.png
    Greyscale


Regarding claim 2, Kimura  (e.g. fig. 51) teaches that the organic layer comprises first through third emission regions (e.g. RBW)  which respectively emits light of first through third colors, wherein the plurality of bottom electrodes comprise first through third bottom electrodes respectively disposed under the first through third emission regions. Note that each subpixel includes a bottom electrode.
Regarding claim 6, Kimura teaches that the first color may be red, the second color is green, and the third color is blue and the fourth color white (see fig. 51).
Regarding claim 13, wherein an initialization signal is transmitted to the wiring lines (i.e. scan signal).
Regarding 15, Kimura (e.g. fig. 51; col. 40/ll. 7-23) teaches an organic light-emitting display device, comprising: plurality of pixels comprising a first pixel and a second pixel: and a plurality of wiring lines comprising a first wiring line  and a second wiring line,  wherein: 
the first  wiring line is placed on a side of the first pixel and the second pixel;
the second wiring line is placed on the other side of the first pixel and the second pixel; 
and a shortest distance d1 between the first wiring line and the second wiring line across the first pixel is smaller than a shortest distance d2 between the first wiring line and the second wiring line across the second pixel.
Regarding claim 16, wherein an initialization signal is transmitted to the wiring lines (i.e. scan signal).
Regarding claim 17,  wherein a color of light emitted from the first pixel is different from a color of light emitted from the second pixel (i.e. red; white)
Regarding claim 18, an organic light emitting display device, comprising:
 a plurality of wiring lines comprising a first wiring line and a second wiring line; and a plurality of pixels comprising a plurality of first pixels placed between the first wiring line and second wiring lines, wherein:  
the plurality of first pixels receive a gate signal from a same gate line (i.e. scan line 5127; col. 3/ll. 25-37);  
and a shortest distance d1 between the first wiring line and the second wiring line d2 varies according to the color of the light emitted from the plurality of pixels (i.e. red, white).
Regarding claim 19, wherein an initialization signal is transmitted to the wiring lines (i.e. scan signal).
Regarding claim 20, wherein a shortest distance d1 between the first wiring line and second wiring line across one of the first pixels is smaller than a shortest distance d2 between the first wiring line and second wiring line across of the first pixels.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (US 8,115,788) in view of Tyan (US 6,861,800).
Regarding claims 3-5, Kimura discloses that the first through third pixels have different areas but does not depict their bottom electrodes.  Also, Kimura does not disclose that the length of the emitting regions may be different from each other. Tyan discloses that the size and shape of the pixels are defined by the size and shape of their metallic bottom-electrodes. Furthermore, the size and shape need not be identical for all pixels. In fact, the size and shape of the pixels can be used as a tool to improve the image quality of the color organic light-emitting display (col. 9/ll. 50-65).   
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the area/size/length of the first through third bottom electrodes proportional to the size/area of the pixels depicted by Kimura because the size/shape/length of the metallic bottom electrodes defines the size/shape/length of the pixels as suggested by Tyan. As it is known in the art, changing the size/area/length of pixels can be used as a tool to improve the image quality of the color organic light-emitting display. For example, a lager pixel will improve the brightness and the age of the pixel whereas a small pixel may increase the definition and the quality of the displayed image. Also the claim would have been obvious because choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success was recognized as part of the ordinary capabilities of one skilled in the art (see KSR International Co. v. Teleflex Inc., 550 U.S.-,82 USPQ2d 1385 (2007).   
Allowable Subject Matter
Claims 7-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARDO ANDUJAR whose telephone number is (571)272-1912.  The examiner can normally be reached on Monday to Friday 9:30 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEAN C WITZ can be reached on (571)272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-






/LEONARDO ANDUJAR/Primary Examiner, Art Unit 3991
                                                                                                                                                                                                         Conferees:


/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

/Jean C. Witz/Supervisory Primary Examiner, Art Unit 3991